AMENDMENT NO. 19 TO PARTICIPATION AGREEMENT AMONG AEGON/TRANSAMERICA SERIES FUND, INC., TRANSAMERICALIFE INSURANCE COMPANY, AUSA LIFE INSURANCE COMPANY, INC., PEOPLES BENEFIT LIFE INSURANCE COMPANY, TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY AND TRANSAMERICA LIFE INSURANCE AND ANNIDTY COMPANY Amendment No. 19 to the Participation Agreement among AEGON/Transamerica Series Fund, Inc., (the "Fund"), Transamerica Life Insurance Company ("Transamerica"), AUSA Life Insurance Company, Inc. ("AUSA Life"), Peoples Benefit Life Insurance Company (''Peoples"), Transamerica Occidental Life Insurance Company ("TOLIC") and Transamerica Life Insurance and Annuity Company ("TALIAC") dated July 1, 1992, as amended ("Participation Agreement"). WHEREAS, TOLIC has registered or will register certain variable life insurance policies (the "Policies") under the Securities Act of 1933; and WHEREAS, TOLIC has, by resolution of its Board of Directors, duly organized and established the Transamerica Occidental Life Separate Account VUL-6 (the "Account") as a segregated asset account to receive, set aside and invest assets attributable to net premiums and payments received under the Policies and such variable life insurance policy will be partly funded by the Fund; and WHEREAS, Transamerica has, by resolution of its Board of Directors, duly organized and established theTA PPVUL 1 Separate Account (the "Account") as a segregated asset account to receive, set aside and invest assets attributable to net premiums and payments received under the Policy and such variable life insurance policy will be partly funded by the Fund; and WHEREAS, TOLIC has registered or will register the Account as a unit investment trust under the Investment Company Act of 1940, as amended; and WHEREAS, to the extent permitted by applicable insurance law and regulation, TOLIC and Transamerica intend to purchase shares in one or more of the portfolios of the Fund to fund their respective Policy on behalf of the Accounts, as specified in Schedule A attached to this Amendment, as such Schedule A is amended by this Amendment No. 19, and as Schedule A may be amended from time to time. NOW, THEREFORE, IT IS HEREBY AGREED that TOLIC, through its separate account, Transamerica Occidental Life Separate Account VUL-6, and Transamerica, through its separate account, T A PPVUL 1, will purchase and redeem shares issued by the Fund, subject to the tenns and conditions of the Participation Agreement. It is also agreed that Schedule A to the Participation Agreement is hereby amended to add the Separate Account VUL-6 and to add the T A PPVUL separate account as additional "Accounts;" to add the TransAccumulator VUL cv policy issued by TOLIC to the list of "Policies;'' to add the Advantage V policy issued by Transamerica to the list of "Policies," to delete reference to the GE International Equity portfolio as 1t w!ll merge mto the Amencan Century JntematjonaJ portfoJio-eUechve February 28, 2002, and to change the name of the Dean Asset Allocation portfolio to Transamerica Value Balanced portfolio on the list of "Portfolios" of the AEGON!Transamerica Series Fund, Inc. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative as of February 1, TRANSAMERICA LIFE INSURANCEAEGON/TRANSAMERICA SERIES COMPANY FUND, INC. By its authorized officer By its authorized officer By: /s/Larry N. Norman By: /s/John K. Carter Larry N. Norman John K. Carter Title: PresidentTitle: Vice President, Secretary and Senior Counsel AUSA LIFE INSURANCE PEOPLES BENEFIT LIFE COMPANY, INC. INSURANCE COMPANY By its authorized officer By its authorized officer By: /s/Larry N. Norman By: /s/ Larry N. Norman Larry N. Norman Larry N. Norman Title: Vice President Title: Executive Vice President TRANS AMERICA OCCIDENTAL LIFE TRANSAMERICA LIFE INSURANCE INSURANCE COMPANY AND ANNUITY COMPANY By its authorized officer By its authorized officer By: /s/Priscilla I.HechlerBy: /s/ Priscilla I. Hechler Priscilla I. HechlerPriscilla I. Hechler Title: Assistant Vice President and Title: Assistant Vice President and Assistant Secretary Assistant Secretary AMENDED SCHEDULE A Effective February 1, 2002 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts:Separate Account VA B Separate Account VA BNY Mutual Fund Account Separate Account VA A Separate Account VA C Separate Account VA D Retirement Builder Variable Annuity Account AUSA Life Insurance Company, Inc. Separate Account C Peoples Benefit Life Insurance Company Separate Account V Legacy Builder Variable Life Separate Account AUSA Series Life Account AUSA Series Annuity Account Transamerica Occidental Life Separate Account VUL-3 Separate Account VA E Separate Account VA F Transamerica Occidental Life Separate Account VUL-4 Transamerica Occidental Life Separate Account VUL-5 Transamerica Life Insurance and Annuity Company on behalf of its Separate Account VA-8 Separate Account VA J Transamerica Occidental Life Separate Account VUL-6 TA PPVUL 1 Policies:Transamerica Landmark Variable Annuity Transamerica Landmark ML Variable Annuity AUSA Landmark Variable Annuity The Atlas Portfolio Builder Variable Annuity Transamerica EXTRA Variable Annuity Transamerica Access Variable Annuity Retirement Income Builder II Variable Annuity AUSA & Peoples- Advisor's Edge Variable Annuity Peoples- Advisor's Edge Select Variable Annuity Legacy Builder Plus AUSA Financial Freedom Builder Transamerica Elite Privilege Select Variable Annuity Estate Enhancer Variable Life TransSurvivor Life Variable Universal Life TransMark Optimum Choice Variable Annuity TransUltra® Variable Universal Life ACSA Freedom Elite Builder A CSA Premier Variable Annuity AMENDED SCHEDULE A (continued) Policies (continued): Immediate Income Builder II Premier Asset Builder Variable Annuity TransAccumulator VUL cv A USA Freedom Wealth Protector Advantage V Portfolios:AEGON/Transamerica Series Fund, Inc. Janus Growth AEGONBond J.P. Morgan Money Market Janus Global LKCM Strategic Total Return Van Kampen Emerging Growth Alger Aggressive Growth AEGON Balanced Federated Growth & Income C.A.S.E. Growth NWQ Value Equity GE International Equity GE U.S. Equity J.P. Morgan Real Estate Securities T. Rowe Price Dividend Growth T. Rowe Price Small Cap Goldman Sachs Growth Pilgrim Baxter Mid Cap Growth Salomon All Cap Dreyfus Mid Cap Third Avenue Value Transamerica Value Balanced Great Companies - Americasm Great Companies- Technologysm Value Line Aggressive Growth Gabelli Global Growth Great Companies – Global2 LKCM Capital Growth American Century International American Century Income & Growth Munder Net50 BlackRock Large Cap Value BlackRock Mid Cap Growth BlackRock Global Science & Technology
